Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheet of drawings, submitted September 7, 2021, has been approved by the examiner.

Specification
	The amendments to the specification, submitted September 7, 2021, have been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20, 23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruske et al (JP2008238276). Bruske teaches a “drawer pull-out” guide (Fig. 1) comprising: a guide rail (1) including a longitudinally extending first limb (6); and a longitudinally extending second limb (8) angled relative to the first limb, wherein the first limb and the second limb are connected to one another along their longitudinal direction by an angled region (22), wherein the angled region includes material diminution formed as a recess (12) extending along the angled region and extending along an entire length of the guide rail (see Fig. 1).  Wherein at least one of the first limb and the second limb has a predetermined first material thickness (d), and wherein an area of the guide rail having the material diminution formed as the recess has a second material thickness smaller than the first material thickness (d1).  Wherein the recess is a groove (Fig. 1).  Wherein the recess, in a cross-section perpendicular to a longitudinal direction of the guide rail, includes a concave portion (Fig. 2).  Wherein the angled region is one of a plurality of angled regions of the guide rail having material diminutions formed as recesses (Fig. 1, top and bottom of rail).  Wherein the first limb and the second limb of the guide rail have different lengths.  Wherein the second limb has a length at least three times as long as a length of the first limb (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8-14, and 16-26 are rejected under 35 U.S.C. 103 as being obvious over Gasser et al (WO2017/106889; translation US 10,362,869) in view of Bruske et al (JP2008238276). Gasser teaches a drawer pull-out guide (Fig. 6) comprising a guide rail (11), the guide rail including a longitudinally extending first limb (31) and a longitudinally extending second limb (30) 5angled relative to the first limb, wherein the first limb and the second limb are connected to one another along their longitudinal direction by an angled region (41).  W25herein the first limb and the second limb are angled relative to one another by an angle of approximately 90 or approximately 180 degrees.  Wherein a first rolling body (24) configured to run along the first limb and a second rolling body (35) configured to run along the second limb.  Wherein a first guide rail (9) configured to be fixed to a furniture carcass, and a 10second guide rail (10) displaceably supported relative to the first guide rail.  Wherein a plurality of rolling bodies (24,35) is arranged between the first guide rail and the second guide rail, the rolling bodies being supported in or on a common running carriage (Fig. 3).  Wherein the rolling bodies have at least one of a vertically extending rotational axis and a horizontally extending rotational axis in a mounted position.  Wherein the guide rail further includes a (6) and a second limb (8) 5angled from the first limb, the first limb and the second limb being connected to one another along their longitudinal direction by an angled region (22), wherein the angled region includes at least one material diminution (11) extending along the angled region and being formed by a recess (12).   W10Wherein the first limb and/or the second limb has or have a predetermined first material thickness (d), wherein the material diminution of the angled region formed by the recess has a reduced second material thickness (d1) in relation to the first material thickness.  W15herein the at least one recess extends over an entire length of the guide rail (Fig. 1).  Wherein the at least one recess is configured as a groove and includes a concave portion.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Gasser in view of Bruske further teaches that the first limb and the second limb, in a region outside the at least one recess, at least partially bear against one another.  This creates a rail construction wherein the recess would have a closed circular cross-section perpendicular to a longitudinal direction of the guide rail. 
Gasser further teaches a plurality of angled regions (also angle between 31,33). To have material diminutions formed by a recess in this angled region would have been an obvious consideration for the reasons stated above.  
For claims 16, even though Gasser in view of Bruske does not specifically disclose that the second limb has a length three times as long as the length of the first limb, the second limb is clearly longer.  It would have been an obvious design choice to dimension the limbs with such a ratio, depending on the specifications of the drawer assembly desired/required.

Response to Arguments
Although it is agreed that the longitudinal extent of the recess of Grasser (DE 102016125028) between the limbs is not clearly shown or discussed, i.e. there is nothing in Grasser that states that the recess extends along an entire length of the guide rail (the limitation no longer stating “substantially”), the examiner contends that in the newly cited reference (by applicant) of Bruske, this feature is taught.  Furthermore, it would have been obvious to add this recess between the limbs of Gasser for the advantages stated above.  Finally, the subject matter of claim 7 was addressed in the original rejection of Gasser in view of Grasser on page 9 and is also addressed by the new rejection on the previous page. Gasser teaches limbs bearing against each other in Fig. 6.  The recess would be located within this layering at the limbs’ intersection. This creates a rail construction wherein the recess would have a closed circular cross-section perpendicular to a longitudinal direction of the guide rail. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
September 30, 2021
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637